Citation Nr: 1121020	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-32 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a compensable rating for hypertension.  


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran has required continuous medication for control of his hypertension.  However, his hypertension has not been manifested, now or historically, by blood pressure readings of diastolic pressure of predominantly 100 or more with definite symptoms or by systolic pressure of predominantly 160 or more.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension is rated as 0 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, as in Diagnostic Code 7101, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2010).

Diagnostic Code 7101 defines hypertension as diastolic blood pressure of predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.31, Diagnostic Code 7101, Note 1 (2010).

For hypertension, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure of predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

At the outset, the Board notes that, while the Veteran filed a claim for a compensable rating for hypertension in July 2005, that claim was denied in a November 2005 rating decision, which he did not timely appeal.  The Veteran subsequently filed a new claim that for increased rating for hypertension was received at the RO on July 17, 2009.  Therefore, the rating period on appeal extends from July 17, 2008, one year prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will also consider evidence dated prior to July 17, 2008, to the extent that it is found to shed additional light on the Veteran's disability picture as it relates to the rating period on appeal.

In this case, the Veteran contends that, even with continuous use of multiple prescribed anti-hypertensive medications, his blood pressure has been out of control during the relevant appeals period.

The Veteran's medical records show that he has been diagnosed with hypertension since November 1991 and has thereafter relied on a regimen of prescription medications to control his blood pressure.  Additionally, those records show that the Veteran regularly checks his blood pressure at home and that his symptoms are routinely monitored by VA treating providers.

On a September 2005 VA examination, the Veteran expressly denied any symptoms of uncontrolled hypertension or other cardiovascular problems, with the exception of occasional shortness of breath.  Clinical testing included a electrocardiogram, which revealed sinus brachycardia and T-wave abnormality consistent with a diagnosis of hypertension.  Additionally, the Veteran was found to have a very faint (Grade 1/6) systolic ejection murmur.  However, no other clinical abnormalities were shown.  On the contrary, chest X-rays revealed that the Veteran's heart was normal in size.  His blood pressure readings were: 148/90 (sitting); 144/88 (recumbent or lying); and 140/88 (sitting).  

Subsequent VA medical records show that, in a September 21, 2006, pharmacotherapy visit, the Veteran indicated that he had recently experienced episodes of elevated blood pressure.  Entries from his blood pressure log book show that, between September 6, 2006, and September 17, 2006, his blood pressure readings had ranged from 126/73 to 154/99.  In the course of the pharmacotherapy visit, the Veteran's VA treating providers determined he had not been taking his newly prescribed anti-hyperintensive medication (Hydrochlorothiazide).  Accordingly, he was counseled to begin taking that medication.  Nevertheless, on a follow-up VA pharmacotherapy visit five days later, the Veteran indicated that his blood pressure remained elevated.  He submitted the most recent entries in his blood pressure log book, showing readings of 180/110 and 176/108 on September 26, 2006, and readings of 158/100 and 162/102 on September 27, 2006.  Clinical testing on the date of the follow-up visit (September 28, 2006) yielded blood pressure readings of 174/108 and 168/102, which were considered elevated.  Consequently, the Veteran's VA treating providers adjusted his medication regimen.  

Roughly one month later, the Veteran returned for an additional VA pharmacotherapy visit.  He reported that, from October 14, 2006, to October 19, 2006, his blood pressure readings had ranged from 111/70 to 145/83.  Based on a review of the Veteran's blood pressure log, his VA treating providers determined that his current readings were within the levels recommended by the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC VII).  Accordingly, those VA treating providers recommended that the Veteran continue his current anti-hyperintensive regimen.  

The record thereafter shows that the Veteran was afforded a second VA hypertension examination in August 2009.  At that time, the VA examiner noted that the Veteran was currently prescribed three anti-hyperintensive medications that were effective at controlling his blood pressure.  Contemporaneous blood pressure readings were:  130/80; 130/85; and 130/80.  Additional clinical testing revealed no evidence of an irregular heartbeat, heart murmur, or other cardiac abnormality.  The August 2009 VA examiner opined that there was no evidence of hypertensive heart disease.  Additionally, that VA examiner determined that that the Veteran's hypertension did not have any significant effects on his employment or daily living activities. 

Subsequent VA outpatient treatment records and entries from the Veteran's home blood pressure log show that he has remained on anti-hyperintensive medications, which have kept his diastolic blood pressure levels below 100 and his systolic blood pressure levels below 160.  Moreover, with the exception of a slightly elevated reading of 142/84, recorded in July 2009, the Veteran's blood pressure has consistently fallen within the JNC VII guidelines as indicated at the previous treatment visit, below 140/90, throughout the relevant appeals period.  Significantly, the Veteran has not contended, and the evidence of record does not otherwise show, that his hypertension symptoms have worsened since his August 2009 VA examination.  Accordingly, the Board finds that an additional VA examination is not warranted with respect to the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002).

After a careful review of the evidence of record, the Board finds that the Veteran's hypertension has not warranted a compensable rating at any time throughout the pendency of this appeal.  The Board is mindful of the elevated blood pressure readings noted in the Veteran's September 2006 VA outpatient treatment records.  Nevertheless, the Board considers it significant that those VA treatment records predate the relevant appeals period as they were compiled more than a year before the Veteran filed his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2010).

The Board has analyzed the Veteran's service records, but finds that his blood pressures have not been historically above 100 diastolic or more.  In May 1984, his blood pressure was 130/90.  In July 1984, blood pressure was 120/86.  In November 1984, blood pressures were 126/80 and 120/80.  In April 1985, blood pressure was 140/80.  In October 1985, blood pressure was 120/80.  In October 1986, blood pressure was 120/80.  In August 1988, blood pressure was 104/76.  In June 1989, blood pressure was 132/89.  In June 1989, blood pressure was 108/72.  In April 1990, blood pressure was 120/80.  In February 1991, blood pressure was 140/92.  In July 1991, blood pressure was 133/86.  In August 1991, blood pressure was 134/78.  In March 1992, blood pressure was 161/95.  In September 1992 during his service, his pressure was 138/92.  At his retirement examination in September 1992, the blood pressure was 135/87.  In October 1992, his blood pressure was 140/100.  However subsequent readings over a period of six days were 122/82, 120/80, 130/82, 122/82, and 122/86.  There was only one reading in service above 100 for diastolic pressure and that was followed by a series of five readings over the following week that were less than 100.  Therefore, the Board finds that a historical pattern of diastolic blood pressures of predominantly 100 or more is not shown.

Moreover, even taking into account those earlier VA treatment records, in accordance with the provisions of 38 C.F.R. § 4.1, the Board considers them insufficient to establish entitlement to a compensable rating.  Indeed, those records show that on only three occasions, on September 26, 27, and 28, 2006, did the Veteran exhibit diastolic blood pressure in excess of 100 and systolic blood pressure in excess of 160.  Thereafter, his hypertension symptoms were controlled through an adjustment in his prescription medication regimen.  At no other time and at no time throughout the relevant appeals period has the Veteran exhibited diastolic blood pressure readings of 100 or more or systolic blood pressure readings of 160 or more.  On the contrary, his VA outpatient treatment records and blood pressure log book entries, which provide a detailed account of his symptoms throughout the appeals period, clearly show that his diastolic and systolic blood pressure has remained well below the levels required for a higher rating.  

To qualify for a 10 percent under Diagnostic Code 7101, the Veteran would need to show diastolic blood pressures of predominantly 100 or more, or; systolic pressures of predominantly 160 or more, or a history of diastolic pressures of predominantly 100 or more that requires continuous medication for control.  None of these criteria have been met in the instant case.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

Additionally, the Board has considered whether a compensable rating could be assigned under alternate rating criteria, such as that encompassed under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), Diagnostic Code 7007 (hypertensive heart disease) Diagnostic Code 7010 (supraventricular arrhythmias), or Diagnostic Code 7011 (ventricular arrhythmia.  38 C.F.R. § 4.104, Diagnostic Codes 7005, 7007, 7010, 7011 (2010).  However, the record does not indicate that the Veteran has been diagnosed with any other cardiovascular disorder apart from hypertension.  On the contrary, while the September 2005 VA examiner noted that the Veteran had a faint systolic heart murmur, that clinical finding was subsequently contradicted by the August 2009 VA examiner.  That examiner's report was generated directly to address the increased rating claim now on appeal and, thus, is the most probative examination evidence with respect to that claim.  There is no evidence during the relevant appeals period that the Veteran has demonstrated a systolic heart murmur.  Moreover, even if such evidence existed, the Board observes that a heart murmur, standing alone, is not a disease or disability for which VA compensation can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Indeed, while a heart murmur may be a sign of an underlying heart disorder, an underlying disability has not been diagnosed, contended, or shown in this case.

In light of the foregoing, the Board finds that Veteran's service-connected hypertension does not meet the criteria for a compensable rating under Diagnostic Code 7101 or any other portion of the rating schedule governing the evaluation of cardiovascular disorders.  38 C.F.R. § §4.104, Diagnostic Code 7101 (2010).  Consideration has been given to staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the competent and credible evidence demonstrates that the Veteran's hypertension has not warranted a rating in excess of zero percent at any time throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim for a compensable rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds that the regular schedular standards are not inadequate.  

Here, the only evidence of record addressing the impact of the Veteran's hypertension on his occupational and vocational functioning is the August 2009 VA examination report.  That report expressly indicates that the Veteran's service-connected disability has no significant effect on his ability to work or perform daily living activities.  The Veteran himself has not contended, and record does not otherwise show, that his hypertension has caused him to miss significant amounts of work or otherwise resulted in marked interference with employment.  The Board observes that the schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  

Additionally, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's hypertension.  Nor does that evidence indicate that the disability results in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with the Veteran's service-connected disability is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and July 2009, and rating decisions in November 2005 and September 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the April 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, he has been afforded a VA medical examination in relation to his claim.  The Veteran has also been provided with the opportunity to present testimony at a Board hearing, but has voluntarily declined to do so.  Accordingly, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Entitlement to an increased (compensable) rating for hypertension is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


